DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 207967050 U, Machine Translation).
	Regarding claims 1, 2, and 8-10, Li discloses a semiconductor device, comprising (see Fig. 1 and see Figs. 5a-5f):
	a substrate having a chamber (10, see Fig. 5f, 103, see description S6 on pg. 4);
	a first dielectric layer (20, see Fig. 3b, see pg. 3, specific implementation section);
	a p-type semiconductor thermocouple (301, pg. 3) and an n-type semiconductor thermocouple (302, pg. 3) disposed on the dielectric structure and arranged in pairs (note that there can be multiple number of pairs see, pg. 4, paragraph 4);
	a dielectric isolation structure (40, portion of structure directly between couples, can include silica or silicon nitride, see pg. 4, first paragraph) disposed p-type semiconductor thermocouple and the n-type semiconductor thermocouple; and an absorber (501, metal structure able to absorb heat) connected to the p-type semiconductor thermocouple and the n-type thermocouple, 
	wherein a sensitivity of the semiconductor device is determined by the Seebeck effect (an electric signal (voltage) is detected based on heat flux, see pg. 4 paragraph 8 ) of the p-type semiconductor thermocouple and the n-type semiconductor thermocouple.
	Regarding claims 3 and 11, Li discloses all of the claim limitations as set forth above.
	In addition, Li discloses a second dielectric layer (40, portion of layer that is not directly between couples can include silica or silicon nitride, see pg. 4, first paragraph) disposed on the first dielectric layer (20) and the thermocouples (301 and 302), wherein the second dielectric layer contains at least two recesses (recesses at portions where 50 directly attaches to couple).
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207967050 U, Machine Translation) as applied to claims 1-3 and 8-11 above and in further view of DeLuca (US 2019/0331514 A1).
Regarding claim 4, 5, 12 and 13, Li discloses all of the claim limitations as set forth above.
	However, Li does not disclose a third dielectric layer on the second dielectric layer that fills the recess. 
	DeLuca discloses a dielectric layer (3) with a passivation which cover and protect the underlying thermocouple (5 and 6 [0064]) and metallic portions (7).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Li by replacing the cover structure (FL and AD) with the dielectric layer and passivation layer of DeLuca because it will cover and protect the underlying thermocouple and metallic layers.
Claims 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207967050 U, Machine Translation) as applied to claims 1-3 and 8-11 above and in view of Moroz (US 2017/0287977 A1) and in further view Mascolo (US 2017/0194549 A1).
	Regarding claims 6, 7 and 14, Li discloses all of the claim limitations as set forth above.
	In addition, Li discloses that the connecting layer of the absorber comprises titanium (see claim 7).
	However, Li does not disclose an additional layer comprising titanium nitride or that the opposite doped thermocouples comprise polysilicon.
	Moroz discloses that thermoelectric elements which are oppositely doped can be formed of silicon carbon or polysilicon ([0040], see Fig. 3, 310 and 316).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the material of thermocouples of Li so that they are formed of polysilicon instead of silicon carbide as disclosed by Moroz because it is merely the selection of functionally equivalent materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	Mascolo discloses on a thermocouple (4) formed of opposite doped polysilicon semiconductor segments ([0052]) there is a titanium nitride (TiN) layer (6c), titanium layer (6b), a silicide layer (6a), and an aluminum contact and doing so optimizes the interface resistance ([0056], see Fig. 1a).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interface and the metal contact layer of the polysilicon doped thermocouple of modified Li by having the layer including a titanium nitride (TiN) layer, titanium layer, a silicide layer, and an aluminum contact as disclosed by Mascolo because it will allow one to optimize the electrical resistance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726